Name: Council Decision (EU) 2015/2288 of 30 November 2015 on the financial contributions to be paid by Member States to finance the European Development Fund, including the ceiling for 2017, the amount for 2016, the first instalment for 2016 and an indicative and non-binding forecast for the expected annual amounts for the years 2018 and 2019
 Type: Decision
 Subject Matter: EU institutions and European civil service;  cooperation policy;  EU finance;  budget
 Date Published: 2015-12-09

 9.12.2015 EN Official Journal of the European Union L 323/8 COUNCIL DECISION (EU) 2015/2288 of 30 November 2015 on the financial contributions to be paid by Member States to finance the European Development Fund, including the ceiling for 2017, the amount for 2016, the first instalment for 2016 and an indicative and non-binding forecast for the expected annual amounts for the years 2018 and 2019 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Having regard to the Internal Agreement between the Representatives of the Governments of the Member States of the European Union, meeting within the Council, on the financing of European Union aid under the multiannual financial framework for the period 2014 to 2020, in accordance with the ACP-EU Partnership Agreement, and on the allocation of financial assistance for the Overseas Countries and Territories to which Part Four of the Treaty on the Functioning of the European Union applies (1) (the Internal Agreement), and in particular Article 7 thereof, Having regard to the Council Regulation (EU) 2015/323 of 2 March 2015 on the financial regulation applicable to the 11th European Development Fund (2) (the 11th EDF Financial Regulation), and in particular Article 21(2) thereof, Having regard to the proposal from the European Commission, Whereas: (1) In accordance with the procedure laid down in Articles 21 to 24 of the 11th EDF Financial Regulation, the Commission is to present a proposal specifying the ceiling of the annual amount of the Member States' contributions for 2017, the amount of the contribution for 2016, the amount of the first instalment of the contribution for 2016, and an indicative and non-binding forecast for contributions for 2018 and 2019. (2) In accordance with Article 52 of the 11th EDF Financial Regulation, the European Investment Bank (EIB) has sent the Commission its updated estimates of commitments and payments under the instruments it manages. (3) Article 22(1) of the 11th EDF Financial Regulation provides for calls for contributions to first use up the amounts provided by previous EDFs. Therefore, a call for funds under the 10th EDF should be made. (4) On 10 November 2014, the Council adopted a decision setting the ceiling for the annual amount of the Member States' EDF contributions for 2016 at EUR 3 350 000 000 for the Commission, and at EUR 250 000 000 for the EIB. (5) In accordance with the second subparagraph of Article 1 of Council Decision 2013/759/EU (3), the shares of the Member States' contributions set out in Article 1(2)(a) of the Internal Agreements of the 8th, 9th and 10th EDFs are to be reduced accordingly after the entry into force of the 11th EDF Internal Agreement. The reductions will have an impact on the Member States' contributions for 2015, 2016 and 2017 according to the option for adjustment chosen by each Member State, HAS ADOPTED THIS DECISION: Article 1 The ceiling for the annual amount of the Member States' EDF contributions for 2017 is hereby set at EUR 3 850 000 000 for the Commission, and at EUR 150 000 000 for the EIB. Article 2 The annual amount of the Member States' EDF contributions for 2016 is hereby set at EUR 3 600 000 000. It shall be divided into EUR 3 450 000 000 for the Commission, and EUR 150 000 000 for the EIB. Article 3 The individual EDF contributions to be paid by Member States to the Commission and the EIB as the first instalment for 2016 are set out in the Annex to this Decision. Payments of those contributions may be combined with adjustments under the implementation of the deduction of the funds committed under Decision 2013/759/EU, following an adjustment plan communicated by each Member State to the Commission upon the adoption of the third instalment for 2015. Article 4 The indicative forecast for the expected annual amount of contributions for 2018 is hereby set at EUR 4 150 000 000 for the Commission, and at EUR 250 000 000 for the EIB, and that for 2019 at EUR 4 150 000 000 for the Commission, and at EUR 300 000 000 for the EIB. Article 5 This Decision shall enter into force on the date of its adoption. Done at Brussels, 30 November 2015. For the Council The President Ã . SCHNEIDER (1) OJ L 210, 6.8.2013, p. 1. (2) OJ L 58, 3.3.2015, p. 17. (3) Council Decision 2013/759/EU of 12 December 2013 regarding transitional EDF management measures from 1 January 2014 until the entry into force of the 11th European Development Fund (OJ L 335, 14.12.2013, p. 48). ANNEX MEMBER STATES Key 10th EDF % 1st instalment 2016 paid to EIB 10th EDF paid to Commission 10th EDF Total AUSTRIA 2,41 0,00 42 175 000,00 42 175 000,00 BELGIUM 3,53 0,00 61 775 000,00 61 775 000,00 BULGARIA 0,14 0,00 2 450 000,00 2 450 000,00 CYPRUS 0,09 0,00 1 575 000,00 1 575 000,00 CZECH REPUBLIC 0,51 0,00 8 925 000,00 8 925 000,00 DENMARK 2,00 0,00 35 000 000,00 35 000 000,00 ESTONIA 0,05 0,00 875 000,00 875 000,00 FINLAND 1,47 0,00 25 725 000,00 25 725 000,00 FRANCE 19,55 0,00 342 125 000,00 342 125 000,00 GERMANY 20,50 0,00 358 750 000,00 358 750 000,00 GREECE 1,47 0,00 25 725 000,00 25 725 000,00 HUNGARY 0,55 0,00 9 625 000,00 9 625 000,00 IRELAND 0,91 0,00 15 925 000,00 15 925 000,00 ITALY 12,86 0,00 225 050 000,00 225 050 000,00 LATVIA 0,07 0,00 1 225 000,00 1 225 000,00 LITHUANIA 0,12 0,00 2 100 000,00 2 100 000,00 LUXEMBOURG 0,27 0,00 4 725 000,00 4 725 000,00 MALTA 0,03 0,00 525 000,00 525 000,00 NETHERLANDS 4,85 0,00 84 875 000,00 84 875 000,00 POLAND 1,30 0,00 22 750 000,00 22 750 000,00 PORTUGAL 1,15 0,00 20 125 000,00 20 125 000,00 ROMANIA 0,37 0,00 6 475 000,00 6 475 000,00 SLOVAKIA 0,21 0,00 3 675 000,00 3 675 000,00 SLOVENIA 0,18 0,00 3 150 000,00 3 150 000,00 SPAIN 7,85 0,00 137 375 000,00 137 375 000,00 SWEDEN 2,74 0,00 47 950 000,00 47 950 000,00 UNITED KINGDOM 14,82 0,00 259 350 000,00 259 350 000,00 TOTAL EU-27 100,00 0,00 1 750 000 000,00 1 750 000 000,00